 



Exhibit 10.29

 

[image_01.jpg]

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made, entered into, and effective as
of October 1, 2018 (the “Effective Date”), by and between Cipherloc Corporation
a Texas Corporation, with its principal place of business located at 825 Main
Street, Suite 100 Buda, TX 78610 (“Company”), and Milton Mattox, Ed. D, an
individual located at 2155 S. 55th St. #3007,Tempe, AZ 85282 (“Employee”)
(individually, a “Party”; collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Company desires to employ Employee, and Employee desires to be employed
as Chief Operating Officer; and

 

WHEREAS, Company desires to have an employment agreement with Employee as its
Chief Operating Officer, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1.       Term of Employment.

 

a.       Specified Period. Company hereby employs Employee and Employee accepts
employment with Company for a period of one year beginning on October 1, 2018
and terminating on September 30, 2019.

 

b.       Renewal. This Agreement is subject to automatic renewal for three
successive one-year terms, upon the same terms and conditions as set forth
herein, unless either this Agreement is terminated pursuant to Section 8 hereof
or a Party gives written notice to the other Party of its intent to terminate,
at least 30 days prior to expiration of the then-current term.

 

c.       Employment Term Defined. “Employment term” refers to the entire period
of employment of Employee by Company, whether for the period provided above, or
whether terminated earlier as hereinafter provided or extended by mutual
agreement between Company and Employee.

 

 1 

   

 

2.       Duties and Obligations of Employee.

 

Employee shall serve as Chief Operating Officer and shall report to the
President. Employee shall faithfully and diligently perform all services and
duties as may be requested and required of Employee by the President. Employee
shall devote such time and attention on an exclusive basis to oversee the
development of the Company’s Business and operate the Company on a day to day
basis. Employee at all times during the employment term shall strictly adhere to
and obey all policies, rules and regulations established from time to time
governing the conduct of employees of the Company.

 

3.       Exclusivity, Non-Disclosure.

 

a.       Devotion to Company Business. Employee agrees to perform Employee’s
services efficiently and to the best of Employee’s ability. Employee agrees
throughout the term of this Agreement to devote his time, energy and skill to
the business of the Company and to the promotion of the best interests of the
Company.

 

b.       Trade Secrets. Employee agrees that he shall not at any time, either
during or subsequent to his employment term, unless expressly consented to in
writing by Company, either directly or indirectly use or disclose to any person
or entity any confidential information of any kind, nature or description
concerning any matters affecting or relating to the business of Company,
including, but not limited to, information concerning the technology of the
Company, the customers of Company, Company’s marketing methods, compensation
paid to employees, independent contractors or suppliers and other terms of their
employment or contractual relationships, financial and business records,
know-how, or any other information concerning the business of Company, its
manner of operations, or other data of any kind, nature or description. Employee
agrees that the above information and items are important, material and
confidential trade secrets and these affect the successful conduct of Company’s
business and its goodwill.

 

c.       Inventions and Patents. Employee agrees to disclose and to assign
immediately to the Company, or to any persons designated by the Company, or at
the Company’s option, any of the Company’s successors or assigns, all inventions
or improvements which are or were made, conceived or reduced to practice by
Employee, whether acting independently or with others, during the course of
Employee’s employment with the Company, and which (i) were made, conceived of or
first reduced to practice in the performance of any duties assigned to or
undertaken by the Employee as an employee of the Company; or (ii) were made,
conceived of or first reduced to practice with the use of the Company’s time,
material, facilities or funds.

 

d.       Third Party Information. Employee recognizes that the Company has
received and will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the Company’s agreement with such third
party.

 

 2 

   

 

e.       Conflicting Employment. Employee agrees that, during the term of his
employment with the Company, Employee will devote his full time and efforts to
the Company and he will not engage in any other employment, occupation or
consulting activity, nor will Employee engage in any other activities that
conflict with Employee’s obligations to the Company without written consent of
the Company.

 

f.       Solicitation of Employees. By executing this Employment Agreement
Employee agrees that for a period of eighteen (18) months immediately following
the termination of Employee’s relationship with the Company for any reason,
whether with or without good cause or for any or no cause, at the option either
of the Company or Employee, with or without notice, Employee will not hire any
employees of the Company and will not, either directly or indirectly, solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage or take away employees of the Company, either for Employee or for any
other person or entity.

 

g.       Noncompetition Covenants. Employee further agrees that during the
period of employment by the Company and for a period of two (2) years
thereafter, regardless of the reason for the termination of such employment,
Employee will not, directly or indirectly, whether alone or as a partner, joint
venturer, officer, director, consultant, employee, independent contractor or
stockholder of any company or business organization, engage in any business
activity and/or accept employment with any person or entity, which is or may be
directly or indirectly in competition with the products or services being
marketed, promoted, distributed, developed, planned, sold or otherwise provided
by the Company. The ownership by Employee of not more than one percent of the
shares of capital stock of any corporation having a class of equity securities
traded on a national securities exchange shall not be deemed, in and of itself,
to violate this section.

 

4.       Compensation.

 

a.       Salary. Subject to the termination of this Agreement as provided
herein, Company shall compensate Employee for his services hereunder at an
annual salary of $175,000.00 payable in accordance with the Company’s practices,
less normal payroll deductions, and prorated for the actual employment term.

 

b.       Stock. Common stock shall be granted to Employee on a quarterly basis
commencing on the anniversary of Employees first quarter of employment and a
like amount each quarter so long as this Agreement is in effect. The value of
the stock shall be determined by the bid price on date of grant. The common
stock shall be issued pursuant to the 2019 Stock Option/Stock Issuance Plan and
shall not exceed the Employees annual Salary

 

c.       Bonuses and Salary Increases. Annual bonuses shall be equal to 1% of
the net operating profit of the Company. Employee shall receive such annual
increases in salary and such additional compensation as may be determined by the
Board of Directors of the Company in its sole discretion. Such salary increase
and/or additional compensation shall be paid to Employee on the anniversary date
of this Agreement during the Employment Term, and at such other times as may be
determined by the Board of Directors.

 

 3 

   

 

5.       Employee Incentives. Employee shall be entitled to receive incentives
under all incentive plans made available by Company or in the future to
similarly situated employees, subject to the terms, conditions and overall
administration of such plans, including but not limited to stock options, profit
sharing, and any other incentive plans that the Company has or will make
available to similarly situated employees.

 

6.       Employee Benefits.

 

a.       Vacation. Employee shall be entitled, during each employment year, to
four weeks vacation, per annum, non-cumulative. Employee may be absent from his
employment for Vacation only at such times as may be convenient to Company and
Employee.

 

b.       Medical Coverage. Company agrees to include Employee in the coverage of
its medical and dental insurance when implemented.

 

c.       Plan Participation. Employee shall be entitled to participate in or to
receive benefits under all of Company’s employee benefit plans made available by
Company or in the future to similarly situated employees, subject to the terms,
conditions and overall administration of such plans, including but not limited
to 401(k) plans, IRA plans, E.R.I.S.A Plans, any other retirement or benefit
plans that the Company has made available to similarly situated employees.

 

7.       Business Expenses.

 

Employee will be required to incur travel, meals, entertainment and other
business expenses on behalf of the Company in the performance of Employee’s
duties hereunder. Company will reimburse Employee for all such reasonable
business expenses incurred by Employee in connection with Company’s business
upon presentation of receipts or other acceptable documentation of the
expenditures. In compensating Employee for expenses, the ordinary and usual
business guidelines and documentation requirements shall be adhered to by
Company and Employee.

 

8.       Termination of Employment.

 

(1)       Termination for Cause. For purposes of this Agreement, “Cause” shall
mean the occurrence of any one of the following events:

 

(a)       Employee’s material breach of any provision of this Agreement or of
Executive Employee Confidentiality, Non-Competition and Invention Assignment
Agreement of even date herewith, entered into by and between the Company and
Employee, which breach is not cured within ten days after the Company provides
Employee with written notice of the nature and existence of such material
breach;

 

(b)        Employee’s willful refusal to obey written directions of Employee’s
supervisor of the Company (so long as such directions do not involve illegal or
immoral or otherwise improper acts), which refusal continues for a period of
five business days after notice to Employee by the Company, and which notice
references such refusal and this Section 8.

 

 4 

   

 

(c)        Employee’s failure to perform Employee’s duties and responsibilities
with diligence and in accordance with the productivity and quality requirements
of the Company, which failure continues for a period of ten business days after
written notice to Employee by the Company of Employee’s failure to perform;
provided, however, that if Employee has been provided written notice pursuant to
this Section 8 on two separate occasions during the Initial Term, any subsequent
failure by Employee to perform Employee’s duties and responsibilities in
accordance with the Company’s requirements shall constitute Cause and the
Company shall not be required to provide any written notice or opportunity for
Employee to correct Employee’s performance prior to a termination of Employee’s
employment by the Company;

 

(d)        Employee’s repeated refusal to comply with Company written policies
or requirements which are adopted by the Board of Directors from time to time
and which apply to Employee’s responsibilities;

 

(e)        Employee’s action, or failure to act, in violation of any provision
of the Company’s standard employee guidelines, including but not limited to any
policy concerning sexual harassment, substance abuse, as such policies may be in
effect from time to time, if such violation of the Company’s policy would
generally result in the termination of employment of a Company employee;

 

(f)        Fraud or dishonesty by Employee, in the good faith opinion of the
Board of Directors of the Company; or

 

(g)        If Employee is convicted or admits to the commission of a criminal
offense or act of moral turpitude that constitutes a felony in the jurisdiction
in which the offense is committed.

 

(h)        The notice of termination required by this section shall specify the
ground for the termination and shall be supported by a statement of all relevant
facts.

 

(2). Termination Upon Death or Disability.

 

i.       Death. This Agreement shall be terminated immediately upon the death of
Employee.

 

ii.       Disability. Company reserves the right to terminate this Agreement if,
due to illness or injury, either physical or mental, Employee is unable to
perform Employee’s customary duties as an employee of Company, unless reasonable
accommodation can be made to allow Employee to continue working, for more than
30 days in the aggregate out of a period of 12 consecutive months. The
disability shall be determined by a certification from a physician. Such a
termination shall be effected by giving ten days’ written notice of termination
to Employee. Termination pursuant to this provision shall not prejudice
Employee’s rights to receive disability insurance payments or the continued
compensation pursuant to this Agreement.

 

iii.       Without cause. Termination under this section for either death or
disability shall not be considered “for cause” for the purposes of this
Agreement.

 

 5 

   

 

(3).      Effect of Merger, Transfer of Assets, or Dissolution. Without the
prior written consent of Employee, this Agreement shall not be terminated by any
voluntary or involuntary dissolution of Company resulting from a merger or
consolidation in which Company is not the consolidated or surviving corporation,
or a transfer of all or substantially all of the assets of Company. In the event
of any such merger or consolidation or transfer of assets, Employee’s rights,
benefits, and obligations hereunder shall be assigned to the surviving or
resulting corporation or the transferee of Company’s assets, unless Employee
agrees otherwise.

 

(4).      Payment on Termination. If Company terminates this Agreement “without
cause,” it shall pay “Severance Benefits” to the Employee. Severance Benefits
shall mean, for purposes of this Agreement, a cash payment equal to the
aggregate compensation payable to the Employee during the remaining term of this
Agreement, including all salary, commissions, bonuses and other compensation.

 

(5).      Termination by Employee.

 

i.       Without Cause. Employee may terminate this Agreement without cause upon
30 days’ prior written notice to Company.

 

ii.       With Cause. Employee may terminate this Agreement immediately with
cause, in which event Employee shall receive the Payment on Termination in
accordance with Section 8(4) herein. For the purposes of this Agreement, “cause”
for termination by Employee shall be a breach of any material covenant or
obligation hereunder; or the termination of this Agreement without the prior
written consent of Employee due to the voluntary or involuntary dissolution of
the Company, any merger or consolidation in which the Company is not the
surviving or resulting corporation, or any transfer of all or subsequently all
of the assets of Company.

 

9.       General Provisions.

 

a.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto their respective devisees, legatees, heirs, legal
representatives, successors, and permitted assigns. The preceding sentence shall
not affect any restriction on assignment set forth elsewhere in this Agreement.

 

b.       Notices. Any notice, request, instruction, or other document required
by the terms of this Agreement, or deemed by any of the Parties hereto to be
desirable, to be given to any other party hereto shall be in writing and shall
be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile/electronic transmission to the addresses of the Parties as follows:

 

To Company: Cipherloc Corporation   825 Main Street   Suite 100   Buda
Texas,78610   Attn: President   Email:mdgl@Cipherloc.net

 

 6 

   

 

To Employee: Milton Mattox, Ed. D   2155 S. 55th St. #3007   Tempe, AZ 85282  
Email: mcmattox@cox.net

 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal. If notice is given by facsimile/electronic
transmission in accordance with the provisions of this Section, such notice
shall be conclusively deemed given at the time of delivery if during business
hours and if not during business hours, at the next business day after delivery,
provided a confirmation is obtained by the sender.

 

c.       Sums Due Deceased Employee. If Employee dies prior to the expiration of
the employment term, any sums that may be due him from Company under this
Agreement as of the date of death shall be paid to Employee’s executors,
administrators, heirs, personal representatives, successors, and assigns.

 

d.       Assignment. Subject to all other provisions of this Agreement, any
attempt to assign or transfer this Agreement or any of the rights conferred
hereby, by judicial process or otherwise, to any person, firm, Company, or
corporation without the prior written consent of the other Party, shall be
invalid, and may, at the option of such other Party, result in an incurable
event of default resulting in termination of this Agreement and all rights
hereby conferred.

 

e.       Choice of Law. This Agreement and the rights of the parties hereunder
shall be governed by and construed in accordance with the laws of the State of
Texas including all matters of construction, validity, performance, and
enforcement and without giving effect to the principles of conflict of laws.

 

f.       Jurisdiction. The parties submit to the jurisdiction of the Courts of
the State of Texas or a Federal Court impaneled in the State of Texas for the
resolution of all legal disputes arising under the terms of this Agreement.

 

g.       Indemnification. Company shall indemnify, defend and hold Employee
harmless, to the fullest extent permitted by law, for all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorney’s fees that
Employee shall incur or suffer that arise from, result from or relate to the
discharge of Employee’s duties under this Agreement. Company shall maintain
adequate insurance for this purpose or shall advance Employee any expenses
incurred in defending any such proceeding or claim to the maximum extent
permitted by law.

 

 7 

   

 

h.       Entire Agreement. Except as provided herein, this Agreement, including
exhibits, contains the entire agreement of the Parties, and supersedes all
existing negotiations, representations, or agreements and all other oral,
written, or other communications between them concerning the subject matter of
this Agreement. There are no representations, agreements, arrangements, or
understandings, oral or written, between and among the Parties hereto relating
to the subject matter of this Agreement that are not fully expressed herein.

 

i.       Severability. If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance wherefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically by the Company as a part hereof a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.

 

j.       Captions. The captions in this Agreement are inserted only as a matter
of convenience and for reference and shall not be deemed to define, limit,
enlarge, or describe the scope of this Agreement or the relationship of the
Parties, and shall not affect this Agreement or the construction of any
provisions herein.

 

k.       Modification. No change, modification, addition, or amendment to this
Agreement shall be valid unless in writing and signed by all Parties hereto.

 

l.       Attorneys’ Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing Party in any such proceeding shall be entitled to
recover from the losing Party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.

 

m.       Taxes. Any income taxes required to be paid in connection with the
payments due hereunder, shall be borne by the Party required to make such
payment. Any withholding taxes in the nature of a tax on income shall be
deducted from payments due, and the Party required to withhold such tax shall
furnish to the Party receiving such payment all documentation necessary to prove
the proper amount to withhold of such taxes and to prove payment to the tax
authority of such required withholding.

 

n.       Not for the Benefit of Creditors or Third Parties. The provisions of
this Agreement are intended only for the regulation of relations among the
Parties. This Agreement is not intended for the benefit of creditors of the
Parties or other third Parties and no rights are granted to creditors of the
Parties or other third Parties under this Agreement. Under no circumstances
shall any third party, who is a minor, be deemed to have accepted, adopted, or
acted in reliance upon this Agreement.

 

o.       Counterparts. This Agreement may be executed in several counterparts
and it shall not be necessary for each Party to execute each of such
counterparts, but when all of the parties have executed and delivered one of
such counterparts, the counterparts, when taken together, shall be deemed to
constitute one and the same instrument, enforceable against each Party in
accordance with its terms.

 

 8 

   

 

p.       Facsimile Signatures. The parties hereto agree that this Agreement may
be executed by facsimile signatures and such signatures shall be deemed
originals. The parties further agree that within ten days following the
execution of this Agreement, they shall exchange original signature pages.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

  COMPANY:       Cipherloc Corporation, a Texas Corporation       /s/ Michael De
La Garza   By: Michael De La Garza   Its: President/CEO       EMPLOYEE:      
Milton Mattox       /s/ Milton Mattox   By: Milton Mattox, Ed. D

 

 9 

   

 

 

